Citation Nr: 9904620	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  93-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right shoulder, currently 
assigned a 10 percent evaluation.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the back of the head, currently 
assigned a 10 percent evaluation.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 1991 and September 1991.  The case was remanded 
in March 1991.  In May 1996, the Board entered a decision on 
the issue of entitlement to an increased rating for post-
traumatic stress disorder (PTSD).  Accordingly, that issue is 
not before the Board at this time.  Also in May 1996, the 
Board remanded the remaining issues, which are addressed in 
this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that his service-connected 
shell fragment wound residuals are more disabling than 
reflected by the currently assigned 10 percent evaluations 
for each, and that his service-connected disabilities render 
him unemployable.  He maintains that a doctor has said that 
he is unemployable due to his service-connected disabilities.  
He also feels that the benefit of the doubt should be given 
to him, because his disability hinges between percentages.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence, being in 
equipoise, supports the grant of a 30 percent rating for 
residuals of a shell fragment wound of the right shoulder.

It is further the decision of the Board that the 
preponderance of the evidence is against the claims for an 
evaluation in excess of 10 percent for residuals of a shell 
fragment wound to the back of the head, and that the evidence 
is against the claim for total rating based on individual 
unemployability due to service-connected disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  Residuals of a shell fragment wound of the right shoulder 
are moderately severe.

3.  Residuals of a shell fragment wound to the back of the 
head are manifested by tender, painful scars.

4.  The veteran's combined schedular evaluation is 40 
percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for 
residuals of a shell fragment wound of the right shoulder 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.41, 4.55, 
4.56, Part 4, Code 5301 (1998).   

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the back of the 
head, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1996); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ , 
4.1, 4.2, 4.10, Part 4, Code 7804 (1998).  

3.  The criteria for a total rating due to individual 
unemployability have not been met.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the increase in 
severity of his disabilities constitute plausible or well-
grounded claims.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1996); 38 C.F.R. 
Part 4 (1997).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1997).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1997); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1997); Schafrath.  

The provisions regarding the rating of muscle injuries were 
amended by recently promulgated regulatory changes beginning 
at 62 Fed. Reg. 30235-30240 (June 3, 1997) (codified at 38 
C.F.R. §§ 4.55, 4.56, 4.73).  However, these amendments have 
not resulted in any substantive changes in the manner in 
which the veteran's disability due to muscle injuries is 
rated.  62 Fed. Reg. 30235-30240 (June 3, 1997).  Therefore, 
there can be no prejudice to the veteran by the Board's 
application of the amended provision without remanding the 
case to the RO for initial consideration of the regulatory 
changes, and both versions are equally favorable to the 
veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993), Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  

1.  Factual background

Service medical records reveal that the veteran sustained 
shell fragment wounds of the scalp and right shoulder in a 
mortar attack on June 6, 1969.  The wounds were penetrating, 
but there was no nerve, artery, or bone involvement.  The 
wounds were debrided, and on June 10, 1969, he underwent 
delayed primary closure of the wounds.  Follow-up records 
note that he was healing normally, and the sutures were 
removed on June 24, 1969.  On June 27, 1969, he was returned 
to duty.  However, in November 1969, the veteran complained 
of pain and limitation of motion in the left shoulder, and he 
was noted to have a retained metal fragment.  In May 1970, he 
complained of headaches.  He had an old shrapnel wound which 
he wanted removed.  In August 1970, he complained of pain at 
the shrapnel sites in the head, identified as occipital and 
"POT," and the right shoulder.  Fundoscopic examination of 
the skull was negative, and he was prescribed Tylenol.  On an 
orthopedic examination conducted in connection with the 
separation examination in March 1971, it was reported that 
the veteran had had some weakness with prolonged lifting of 
heavy materials or working overhead.  The difficulty was 
weakness more than pain in the anterior right shoulder.  X-
rays showed small multiple fragments of the left occipital 
scalp, and a large piece in the right shoulder posteriorally.  
On examination, there was no sensory loss.  He had good 
strength and range of motion, and could do pushups.  There 
was some discomfort on elevation of the forearm with the arm 
at shoulder level.  There was a three-inch, well-healed scar 
of the right scapular spine area.  The impression was old 
fragment of the right shoulder, not involving the shoulder 
joint.  

On a VA examination of November 1972, the veteran complained 
of some pain in the right shoulder in cold weather, and 
fairly frequent headaches.  Examination showed a non-tender, 
not depressed scar on the right shoulder, with no muscle 
loss, and a slightly tender scar on the back of the head.  X-
rays showed a foreign body in the right shoulder and two 
metallic foreign bodies in the skull area, one beneath the 
occipital bone on the left in the area of the transverse 
sinus, and the second underlying the parietal bone on the 
right.  Based on this evidence, the veteran was granted 
service connection for residuals of shell fragment wounds of 
the right (major) shoulder, assigned a 10 percent rating 
under diagnostic code 5301, and for a tender scar on the back 
of the head, residual of shell fragment wound, under 
diagnostic code 7804.  

In February 1976, the veteran was hospitalized for removal of 
retained shrapnel.  A piece of shrapnel was removed from the 
right occipital region, where it had been partially imbedded 
in the skull.  A metallic flake noted in the left parietal 
area was not removed.  A piece of shrapnel was also removed 
from the right trapezius muscle, where it had been imbedded.  

A VA examination in July 1977 disclosed two well-healed, non-
tender, moveable scars in the scapular region of the right 
shoulder, and a scar in the left occipital area.  There was a 
defect in the fascia in the upper scapular scar.  The veteran 
complained of intermittent headaches and an inability to do 
heavy work due to giving out of the right shoulder.  The 
right shoulder was one centimeter lower than the left 
shoulder, and the right trapezius showed some atrophy in the 
upper quarter.  Range of motion of the right shoulder was not 
impaired.  The diagnoses were residuals of gunshot wounds to 
the right shoulder and scalp, postoperative removal of 
metallic foreign objects of the right scapula and scalp, and 
atrophy of the right trapezius.  




1.  Right shoulder shell fragment wound residuals

An evaluation by a private physician in August 1979 disclosed 
full range of motion, and good strength and grip in the right 
upper extremity.  In a statement received in May 1982, the 
veteran reported that he could not lift anything with his 
right arm.  A VA examination in March 1983 demonstrated full 
range of motion in the right shoulder.  A VA examination of 
April 1987 disclosed a functional right arm, with no 
significant damage noted on physical, X-rays, or neurological 
examination.  In January 1991, a VA examination disclosed 
that functionally the veteran had excellent motion and 
strength in the right shoulder, and the wound residuals were 
characterized as nondisabling.  

However, a July 1991 letter from J. Retmier, M.D., noted that 
he had pain and weakness in his right upper extremity.  The 
report of the examination conducted in July 1991 by Dr. 
Retmier noted that the veteran related that after about three 
to four hours of work, his right arm would become weak and 
numb.  There was full range of motion on the right, with some 
hesitancy.  There was slight atrophy of the right 
supraspinatus and periscapular musculature.  He had forward 
elevation to 160 degrees, abduction to 140 degrees, internal 
rotation to T-12 and external rotation to 30 degrees.  He had 
mild weakness in abduction and external rotation.  There was 
no instability, crepitus, or pain to palpation.  X-rays were 
normal.  The impression was probable weakness of the right 
shoulder, noted to be "either due to his injury," although 
there were no shell fragments shown on X-ray, with no other 
choice specified.  He did have limitation of use of the right 
upper extremity.  

On a VA examination in November 1995, the veteran had limited 
motion in abduction and extension, which appeared to be more 
from pain than joint abnormality.  There was no evidence of 
atrophy or definite weakness of grip or loss of motor 
strength.  The examiner concluded that the veteran had a 
chronic "so-called" impingement syndrome of the shoulder.  
X-rays did not show any retained fragments.  

On a VA examination of August 1996, the veteran stated that 
he could not use his right arm.  On examination, the veteran 
was unable to extend the arm above 10 degrees.  He could 
abduct it to 20 degrees, and then with assistance abduct to 
80 degrees, with pain.  There was tenderness along the 
scapula and under the old scar.  There did not appear to be 
any loss of muscle mass.  There was decreased touch.  The 
grip was 1/5.  The impression was nerve impingement syndrome 
with tendonitis, severe impairment, and that he also 
apparently had severe mental problems.  The issue of 
fatigability could not be assessed because the veteran 
"thinks he cannot use the right upper extremity."  

The examination was returned to the examiner for 
clarification and review of the claims folder; however, the 
examiner was no longer with the VA, and the veteran underwent 
another examination in May 1997.  It was noted that the 
claims file had been reviewed.  The veteran complained of 
pain in the right shoulder, elbow and hand, particularly upon 
three to four hours of use.  He reported that it had been 
getting worse.  He stated that overhead lifting was 
impossible.  He believed there was a "hole in the shoulder" 
and that this caused the joint to loosen.  On examination, it 
was noted that right upper extremity strength was difficult 
to test.  In all of the muscle groups, he initially seemed to 
have 5/5 strength but then abruptly released muscle tension.  
Sensation was subjectively decreased over the entire right 
upper extremity.  Muscle bulk and tone were symmetric in the 
upper extremities.  Range of motion of the right shoulder was 
full on passive testing with forward flexion to 180 degrees, 
abduction to 180 degrees, and internal and external rotation 
to 90 degrees.  However, on active testing, he would only 
abduct to 80 degrees, forward flex to 120 degrees, internally 
rotate to 90 degrees, and externally rotate to 45 degrees.  
There was no abnormality on inspection of the shoulder and no 
tenderness to palpation in or around the shoulder joint.  
There were two hypertrophic scars, without sensation.  The 
examiner's opinion that the veteran's right shoulder 
disability complaints were most consistent with a rotator 
cuff strain or perhaps a tear, which was unlikely to be due 
to the right shoulder shell fragment wound residuals.  He 
noted that although his disability should not prevent him 
from working, his belief that he had residual shrapnel and a 
hole in his shoulder made treatment difficult, and decreased 
his chances of maintaining employment.  X-rays did not show 
any evidence of shrapnel in the shoulder.  

Muscle injuries due to gunshot and shell fragment wounds are 
classified into four general categories; slight, moderate, 
moderately severe, and severe.  The factors considered in 
evaluating the severity of a muscle injury are the velocity, 
trajectory and size of the missile which inflicted the 
wounds; the extent of the initial injury and duration of the 
hospitalization; the therapeutic measures required to treat 
the disability; and the current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring or loss of sensation.  38 C.F.R. § 4.56 
(1998).  

The veteran's right upper shoulder shell fragment wound has 
been evaluated as involving muscle group I, comprised of the 
extrinsic muscles of the shoulder girdle-the trapezius, 
levator scapulae, and serratus magnus.  These muscles affect 
the functions of upward rotation of the scapula and elevation 
of arm above the shoulder level.  For the dominant arm, 
severe injury warrants a 40 percent rating; moderately 
severe, a 30 percent rating; moderate disability merits a 10 
percent rating; and slight disability is noncompensable.  
38 C.F.R. Part 4, Code 5301 (1998).  

Currently, the veteran is in receipt of a 10 percent rating 
for the disability, which reflects moderate injury, as 
demonstrated by the following:  

(i)  Type of injury. Through and through or 
deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, 
or prolonged infection.
(ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound. Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle 
disability [loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of 
movement], particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the 
injured muscles.
(iii)  Objective findings. Entrance and (if 
present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia or 
muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.

For moderately severe muscle injury, the regulation 
contemplates the following:

(i)  Type of injury. Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular 
scarring.
(ii)  History and complaint. Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability [loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of 
movement], if present, evidence of inability 
to keep up with work requirements.
(iii)  Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound 
side. Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

38 C.F.R. § 4.56(d)(3) (1998).

Severe muscle injury encompasses the following:

(i)  Type of injury. Through and through or 
deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.
(ii)  History and complaint. Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability [loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of 
movement], worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up 
with work requirements.
(iii)  Objective findings. Ragged, depressed 
and adherent scars indicating wide damage to 
muscle groups in missile track. Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction.
 Tests of strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability:
(A)	X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.
(B)	Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an 
area where bone is normally protected by 
muscle.
(C)	Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	Adaptive contraction of an opposing 
group of muscles.
(F)	Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.
(G)	Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. § 4.56(d)(4) (1997).

The type of injury sustained by the veteran, a shrapnel wound 
injury, with debridement and with no bony involvement, 
infection, or sloughing, was moderate, according to the above 
criteria.  However, a retained fragment was removed 10 years 
later, and at that time, scarring of the musculature was 
noted, a characteristic of moderately severe muscle injury.  
Since the injury, he has complained periodically of pain, and 
consistently of weakness, and atrophy has been noted on 
occasion, most recently in July 1991.  Subsequent 
examinations have not shown atrophy, and although the recent 
examinations have demonstrated limitation of motion, the 
examiner on the most recent examination did not feel that the 
symptoms were due to the shell fragment wound residuals.  
However, it has also been noted that actual residual function 
has been difficult to test, due to a mental conviction on the 
veteran's part that he cannot use the arm.  Nevertheless, he 
has consistently, over the years, complained of pain on use 
in the arm.  Demonstrable atrophy was reported in 1977 and 
again in 1991, prior to any indication of a super-imposed 
disability.  The scars are apparently numb.  Thus, although, 
in light of the veteran's psychiatric disability, it has been 
difficult to evaluate his shell fragment wound residuals, 
there is sufficient evidence to present a question of which 
of two evaluations to apply.  Accordingly, the evidence is in 
equipoise, and the benefit of the doubt being resolved in the 
veteran's favor, he is entitled to a 30 percent rating for 
his right shoulder shell fragment wound residuals, based on 
moderately severe injury.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 4.7 (1998); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  .  

There is no evidence, however, indicating more than 
moderately severe muscle injury.  Moreover, factors such as 
functional loss due to pain on motion, weakened movement, 
excess fatigability, lost endurance, swelling or 
incoordination, have been taken into consideration in the 
assignment of the 30 percent evaluation, and are included in 
the rating criteria noted above.  Consequently, a separate 
evaluation, or additional compensation, for such symptoms is 
not warranted.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 
8 Vet.App. 202 (1995).  Further, there is no additional 
symptomatology present which would justify an additional 
rating under another diagnostic code.  See Esteban v. Brown, 
6 Vet.App. 259 (1994).  


2.  Shell fragment wound residuals--scalp

On a VA examination in January 1991, the veteran had a 
slightly tender scar on the left occiput.  In July 1992, he 
complained of chronic headaches, and the impression was 
headaches questionably due to old scalp trauma from a shell 
fragment wound.  On a VA examination of November 1995, the 
veteran had a very well-healed scar on the occiput that was 
non-tender.  

On the VA examination in August 1996, it was noted that it 
was difficult to obtain a reliable history from the veteran. 
He complained of chronic headaches since his gunshot injury.  
His responses to problems with his headaches were vague but 
he indicated that he had not been having significant problems 
with his headache.  Examination of the skull showed a very 
small well-healed occipital scar that was non-tender and 
moveable.  The impression was post-concussion headache.  

The file was referred for an additional examination, which 
was conducted in May 1997, after review of the claims file.  
The examiner noted two hypertrophic scars in the left 
occipital region, and the veteran reported light touch over 
these scars was profoundly painful.  The examiner concluded 
that the veteran's headaches were unlikely to be a result of 
the shell fragment wound, although the hypersensitivity over 
the scars on his skull was a likely consequence of the 
injury.  X-rays showed a minimal density over the left 
posterior parieto-occipital region which could represent 
shrapnel, and appeared to be in the subcutaneous tissues of 
the skull.  

The veteran's scalp shell fragment wound residuals have been 
evaluated under diagnostic code 7804, which provides that 
scars which are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. Part 4, Code 7804 
(1998).  However, a 10 percent evaluation is the maximum that 
can be assigned based on tender, painful scars.  Id.  For a 
higher evaluation, there must be limitation of function of 
the affected part.  38 C.F.R. Part 4, Code 7805 (1998).  
However, in this case the evidence does not demonstrate 
limitation of function of the affected part.  

In this regard, the competent medical evidence does not 
indicate that headaches are a residual of the shell fragment 
wound.  The examiner in May 1997, who reviewed the claims 
file, believed such an association unlikely.  Although the 
August 1996 examiner diagnosed post-concussion headaches, he 
based his opinion on the veteran's history, which, he 
acknowledged, was unreliable.  Further, the remaining 
evidence does not indicate that the veteran sustained a 
concussion in connection with his shell fragment wounds.  The 
July 1992 outpatient treatment note, indicating a question of 
post-traumatic headaches, similarly did not have the recorded 
history available for review.  We are placing greater weight 
on the examination report of May 1997, which was based on a 
review of the claims file, as well as detailed examination 
findings.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a higher rating.  38 C.F.R. § 4.7 
(1998).  

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigned an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  





3.  Total rating based on individual unemployability

With regard to the veteran's claim for a total disability 
rating due to individual unemployability, the veteran's 
service-connected disabilities consist of post-traumatic 
stress disorder (PTSD), assigned a 10 percent rating, shell 
fragment wound residuals of the right shoulder, granted a 30 
percent rating in this decision, and scars, residual of shell 
fragment wounds of the scalp, assigned a 10 percent rating.  
The combined rating for these disabilities is 40 percent.  
38 C.F.R. § 4.25 (1998).  To meet the requirements for total 
disability rating due to individual unemployability, the 
veteran's schedular rating must be less than total, and he 
must be found to be unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (1998).  A review of the record, and the 
above discussion of the veteran's claims for an increased 
rating, reveal that the veteran currently does not have a 
disability ratable at 60 percent or more, and that his 
combined disability rating is only 40 percent, less than the 
70 percent required under the regulation.  Consequently, he 
does not meet the criteria for a total rating due to 
individual unemployability.  


ORDER

A 30 percent rating for residuals of a shell fragment wound 
of the right shoulder is granted, subject to regulations 
governing the payment of monetary benefits. 

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the back of the head is denied.





A total rating based on individual unemployability due to 
service-connected disability is denied. 



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




